UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
GREGORY BOWYER, et al.,                        )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )      Civil Action No. 09-319 (RMC)
                                               )
DISTRICT OF COLUMBIA, et al.,                  )
                                               )
               Defendants.                     )
                                               )


                                   MEMORANDUM OPINION

               Plaintiffs Gregory Bowyer and Gerald Pennington are African-American firefighters

employed by District of Columbia Fire and Emergency Medical Services (“DCFEMS”). On

February 19, 2009, they filed a Complaint against the District of Columbia, Dennis Rubin, Chief of

DCFEMS, and Gary Palmer, Jr., a Deputy Fire Chief in DCFEMS, alleging violations of the D.C.

Whistleblower Protection Act (“D.C. WPA”), D.C. Code § 2-1401.01 et seq., the First Amendement,

and 42 U.S.C. § 1981. Defendants have moved to dismiss pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). For the reasons set forth below, the Court will grant Defendants

motion in part and deny in part.

               A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) challenges

the adequacy of a complaint on its face, testing whether a plaintiff has properly stated a claim.

Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). A complaint must

be sufficient “to give a defendant fair notice of the claims against him.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). Although a complaint does not need detailed factual allegations, a
plaintiff’s obligation to provide the grounds of his entitlement to relief “requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

(internal citations omitted). Rule 8(a) requires a “showing” and not just a blanket assertion of a right

to relief. Id. n.3.

                Once a claim has been stated adequately, “it may be supported by showing any set

of facts consistent with the allegations in the complaint.” Id. at 563. A court must treat the

complaint’s factual allegations as true, “even if doubtful in fact,” id. at 589, and must draw all

reasonable inferences in the plaintiff’s favor. Macharia v. United States, 238 F. Supp. 2d 13, 19

(D.D.C. 2002), aff’d, 334 F.3d 61 (D.C. Cir. 2003). Even so, the facts alleged “must be enough to

raise a right to relief above the speculative level,” Twombly, 550 U.S. at 555, and the court need not

accept as true inferences unsupported by facts set out in the complaint or legal conclusions cast as

factual allegations. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-1950 (2009); Browning v. Clinton, 292

F.3d 235, 242 (D.C. Cir. 2002). “[A] complaint needs some information about the circumstances

giving rise to the claims.” Aktieselskabet Af 21. Nov. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4

(D.C. Cir. 2008) (emphasis in original). In deciding a Rule 12(b)(6) motion, the Court may consider

only “the facts alleged in the complaint, documents attached as exhibits or incorporated by reference

in the complaint, and matters about which the Court may take judicial notice.” Gustave-Schmidt v.

Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002) (citation omitted).1


1
  When faced with a facial challenge to subject matter jurisdiction under Federal Rule of Civil
Procedure 12(b)(1) – that is, when a defendant argues that the facts alleged in the complaint are
insufficient to confer subject matter jurisdiction upon the court – the Court applies substantially the
same standard of review that is used to evaluate Federal Rule of Civil Procedure 12(b)(6) motions.
See Vanover v. Hantman, 77 F. Supp. 2d 91, 98 (D.D.C. 1999); see also Macharia, 238 F. Supp. 2d
at 19 (“On a [12(b)(1)] motion to dismiss a case that presents such a ‘facial challenge,’ a court must
accept all of the complaint’s well-pleaded factual allegations as true and draw all reasonable

                                                  -2-
                The Court agrees with Defendants, and Plaintiffs concede, that Count I, alleging

violations of the D.C. WPA must be dismissed with respect to Mr. Rubin and Mr. Palmer. See

Williams v. Johnson, 537 F. Supp. 2d 141, 148 (D.D.C. 2008) (finding that “the WPA does not create

a private right of action against individual supervisors.”); Tabb v. District of Columbia, 477 F. Supp.

2d 185, 189 (D.D.C. 2007) (same). Similarly, Plaintiffs concede that they may not seek punitive

damages from the District of Columbia and that any claims against the District of Columbia arising

from actions predating June 30, 2008, are barred because Plaintiffs failed to comply with D.C. Code

§ 12-309, which requires a plaintiff to notify the Mayor within six months of the injury complained

of prior to filing a lawsuit against the District. As to all other counts, Plaintiffs have alleged facts

which, if true, would entitle them to relief. Accordingly, Defendants’ motion to dismiss will be

granted in part and denied in part. A memorializing order accompanies this Memorandum Opinion.




Date: October 14, 2009                                       /s/
                                                    ROSEMARY M. COLLYER
                                                    United States District Judge




inferences from those allegations in the plaintiff’s favor.”)

                                                  -3-